        Case 1:20-cv-00378-SHR Document 27 Filed 07/27/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KATHY MINNICH,                       :      Civil No. 1:20-CV-00378
                                     :
           Plaintiff,                :
                                     :
            v.                       :
                                     :
NORTHEASTERN SCHOOL                  :
DISTRICT, STACEY SIDLE,              :
Individual, BRIAN GELLER,            :
Individual,                          :
                                     :
           Defendants.               :     Judge Sylvia H. Rambo

                                   ORDER

      AND NOW, on this 27th day of July 2021, in accordance with

the   Memorandum issued concurrently with this Order, IT IS HEREBY

ORDERED THAT:

      1. The Defendants’ motion to dismiss (Doc. 20) is GRANTED IN
         PART and DENIED IN PART, as follows:

            a. The motion is GRANTED with respect to Count 1, Count 3,
               Count 4, Count 5, and Count 6; and

            b. The motion to dismiss Plaintiff’s Fourth Amendment Claim
               asserted at Count 2 is DENIED with respect to Defendants
               Sidle and Geller and GRANTED with respect to Defendant
               Northeastern School District;

      2. All of Plaintiff’s claims set forth in her second amended complaint
         (Doc. 19), with the exception of her Fourth Amendment Claim
         asserted at Count 2 against Defendants Sidle and Geller, are
         DISMISSED WITH PREJUDICE;
     Case 1:20-cv-00378-SHR Document 27 Filed 07/27/21 Page 2 of 2




    3. The Clerk of Court is directed to terminate Defendant Northeastern
       School District as a Defendant in the above-captioned action;

    4. This matter will proceed as to Plaintiff’s Fourth Amendment claim
       asserted against Defendants Sidle and Geller; and

    5. Defendants Sidle and Geller are directed to file an answer to
       Plaintiff’s second amended complaint within twenty-one (21) days
       of the date of this Order.


SO ORDERED.


                                         /s/ Sylvia H. Rambo
                                         SYLVIA H. RAMBO
                                         United States District Judge
